Principal National Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2010 and 2009 and for each of the years ended December 31, 2010, 2009 and 2008 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in thousands) December 31, 2010 U.S. Insurance Solutions - - - Corporate - Principal Life Insurance Compan $ - $ 15,934.7 $ 162,461.8 $ 6.0 $ 321.7 $ 5.1 $ - $ 745.5 Check (s/b zero) - December 31, 2009 U.S. Insurance Solutions - - - Corporate - Principal Life Insurance Compan $ - $ 190.7 $ 3,382.9 $ 0.8 $ 305.1 $ 0.1 $ - $ 179.2 Check (s/b zero) - December 31, 2008 U.S. Insurance Solutions - - - Corporate - - - Principal Life Insurance Compan $ 0.7 $ 360.3 $ 0.1 $ - $ 216.6 Check (s/b zero) - pnlschedule1.pdf.xls 12/06/2011 10:21 AM
